          Case 1:20-cv-00530-NONE-JLT Document 39 Filed 10/02/20 Page 1 of 10


1
2
3
4
5
6
7
8                                     UNITED STATES DISTRICT COURT

9                                   EASTERN DISTRICT OF CALIFORNIA

10
11   BEVERLY ALLEN,                                     )   Case No.: 1:20-cv-00530-NONE-JLT
                                                        )
12                   Plaintiff,                         )   ORDER GRANTING DEFENDANTS’ MOTION
                                                        )   TO STAY
13            v.                                        )
                                                        )   (Doc. 34)
14   PROTECTIVE LIFE INSURANCE
                                                        )
     COMPANY and EMPIRE GENERAL LIFE
15                                                      )
     INSURANCE COMPANY,                                 )
16                                                      )
                     Defendants.                        )
17
18            On August 27, 2020, the Court denied Defendants’ previous motion to stay discovery without

19   prejudice. (Doc. 25.) On September 4, 2020, Defendants re-filed their motion to stay discovery. (Doc.

20   34). Plaintiff opposes the stay. (See Doc. 36 at 20-34.) For the reasons set forth below, Defendants’

21   request for a stay is GRANTED.

22   I.       Relevant Background

23            Plaintiff filed this lawsuit on April 13, 2020, asserting six claims for relief against the

24   Defendants, which derive from a lapsed insurance policy on the life of Plaintiff’s late husband, Danny

25   Allen. (See generally Doc. 1). Plaintiff seeks to collect the death proceeds under the insurance policy

26   as the beneficiary, among other damages. (Id.) Plaintiff also purports to be the representative of a class

27   of individuals whose policies lapsed because of Defendants’ alleged non-compliance with California

28   Insurance Code Sections 10113.71 and 10113.72. (Id. at ¶¶ 37-51).

                                                            1
      Case 1:20-cv-00530-NONE-JLT Document 39 Filed 10/02/20 Page 2 of 10


1           On May 4, 2020, the Court granted the parties’ joint stipulation and provided Defendants

2    additional time to respond to the complaint to June 22, 2020. (Doc. 9).

3           On May 6, 2020, Plaintiff served “Plaintiff Beverly Allen’s Requests for Production of

4    Documents to Defendant Protective Life Insurance Company,” requesting various documents

5    regarding the insurance policy, Protective’s general insurance administration procedures, Protective’s

6    implementation and interpretation of California Insurance Code Sections 10113.71 and 10113.72, and

7    other insureds within the purported class. (Doc. 36-1, Decl. of Nicholas J. Boos, at ¶ 2 and Exh. A).

8           On June 17, 2020, the parties conferred on case management and discovery issues in

9    accordance with Fed. R. Civ. P. 26(f) and the Court’s Order Setting Mandatory Scheduling

10   Conference. (Doc. 3; Boos Decl., at ¶ 3). During this conference, in accordance with Fed. R. Civ. P.

11   26(d), the parties agreed that Plaintiff’s discovery requests were deemed served on June 17, 2020. (Id.)

12          On June 22, 2020, Defendants filed a motion to dismiss. (Doc. 12). At the same time,

13   Defendants filed a motion to stay discovery pending the Court’s resolution of the following two

14   dispositive and threshold challenges raised in their motion to dismiss under Fed. R. Civ. P. 12(b)(1)

15   and 12(b)(6): (1) Plaintiff lacks standing to prosecute the complaint because the asserted claims belong

16   exclusively to her Chapter 7 bankruptcy estate; and (2) Plaintiff is estopped from pursuing the asserted

17   claims because of her repeated representations to the bankruptcy court that the claims, and the

18   insurance policy upon which they are based, do not exist. (See Doc. 13).

19          On August 27, 2020, the Court denied Defendants’ motion to stay discovery without prejudice,

20   noting that discovery is premature because the parties have not yet held the required Fed. R. Civ. P.

21   26(f) conference. (Doc. 25 at 5).

22          On September 4, 2020, Defendants re-filed their motion to stay discovery. (Doc. 34). In

23   addition to re-asserting the grounds in their original motion to stay, Defendants contend in the instant

24   motion that a discovery stay is also warranted because, even if Plaintiff could overcome Defendants’

25   threshold challenges to the complaint, this case raises the same substantive legal issues presently on

26   appeal before the California Supreme Court and the Ninth Circuit Court of Appeals (i.e. the

27   retroactivity of the California Statutes), and any one of these appellate decisions will substantially

28   guide—if not control—this Court’s interpretation and application of the California Statutes.

                                                          2
      Case 1:20-cv-00530-NONE-JLT Document 39 Filed 10/02/20 Page 3 of 10


1           Plaintiff disputes that a stay is warranted pending resolution of either Defendants’ motion to

2    dismiss or the California Supreme Court / Ninth Circuit appeals. (Doc. 36 at 4).

3           The parties filed a joint statement regarding the discovery disagreement regarding the motion

4    to stay on September 25, 2020. (Doc. 36).

5    II.    Legal Standards

6           The Ninth Circuit has affirmed that district courts have “wide discretion in controlling

7    discovery.” Little v. City of Seattle, 863 F.2d 681, 685 (9th Cir. 1988). Though the Ninth Circuit has

8    not provided a clear standard for evaluating a motion to stay discovery pending resolution of a

9    potentially dispositive motion, it has affirmed that district courts may grant such a motion for good

10   cause. Id. (affirming district court's decision to stay discovery pending resolution of motion for

11   summary judgment); Wenger v. Monroe, 282 F.3d 1068, 1077 (9th Cir. 2002) (affirming district

12   court's grant of protective order staying discovery pending resolution of motion to dismiss). Federal

13   Rule of Civil Procedure 26 states “[t]he court may, for good cause, issue an order to protect a party or

14   person from annoyance, embarrassment, oppression, or undue burden or expense,” including

15   forbidding discovery. Fed. R. Civ. P. 26(c)(1). The party seeking a protective order has the burden “to

16   ‘show good cause’ by demonstrating harm or prejudice that will result from the discovery.” Rivera v.

17   NIBCO, Inc., 364 F.3d 1057, 1063 (9th Cir. 2004).

18          “[T]he Federal Rules of Civil Procedure does not provide for automatic or blanket stays of

19   discovery when a potentially dispositive motion is pending.” Mlejnecky v. Olympus Imaging Am. Inc.,

20   2011 WL 489743, at *6 (E.D. Cal. 2011). District courts do not favor blanket stays of discovery

21   because “delaying or prolonging discovery can create unnecessary litigation expenses and case

22   management problems.” Salazar v. Honest Tea, Inc., 2015 WL 6537813, at *1 (E.D. Cal. 2015)

23   (citing Simpson v. Specialty Retail Concepts, Inc., 121 F.R.D. 261, 263 (M.D.N.C. 1988)). When

24   evaluating a motion to stay, district courts “inevitably must balance the harm produced by a delay in

25   discovery against the possibility that the motion will be granted and entirely eliminate the need for

26   such discovery.” Simpson, 121 F.R.D. at 263.

27          District courts in the Ninth Circuit often apply a two-pronged test to decide whether to stay

28   discovery. Mlejnecky, 2011 WL 4889743, at *6; Seven Springs Ltd. P'ship v. Fox Capital Mgmt.

                                                         3
      Case 1:20-cv-00530-NONE-JLT Document 39 Filed 10/02/20 Page 4 of 10


1    Corp., 2007 WL 1146607, at *1 (E.D. Cal. 2007). The first prong requires that the pending motion “be

2    potentially dispositive of the entire case, or at least dispositive on the issue at which discovery is

3    aimed.” Id. The second prong requires the court to “determine whether the pending, potentially

4    dispositive motion can be decided absent additional discovery.” Id. If either prong is not met,

5    discovery should proceed. Id.

6    III.      Discussion and Analysis

7              Defendants argue that a stay is warranted for two reason. (Doc. 36 at 4.) First, Defendants

8    argue that a stay of discovery will promote efficiency and conserve resources pending the Court’s

9    ruling on the threshold and jurisdictional issues presented in Defendants’ motion to dismiss. (Id.)

10   Defendants contend that the motion to dismiss presents two independent grounds necessitating

11   dismissal of the entire lawsuit: (1) Plaintiff lacks standing to prosecute the complaint because the

12   asserted claims belong exclusively to her Chapter 7 bankruptcy estate; and (2) Plaintiff is estopped

13   from pursuing the asserted claims on account of her repeated representations in sworn filings to the

14   bankruptcy court that the claims, and the life insurance policy upon which they are based, do not exist.

15   (Id.) Defendants assert that a ruling in Defendants’ favor on either the issue of standing or judicial

16   estoppel would dispose of this entire matter and no discovery is necessary for the resolution of these

17   issues. (Id.)

18             Defendants assert that the Allens’ bankruptcy court filings illustrating their nondisclosure of

19   the insurance policy, and Plaintiff’s alleged right to the policy proceeds are properly the subject of

20   judicial notice, and thus, no additional discovery is necessary to decide either standing or judicial

21   estoppel, and no additional discovery in this case would help Plaintiff oppose Defendants’ motion to

22   dismiss. (Id. at 8.) Defendants also assert that a stay will serve the interest of judicial economy. (Id. at

23   18-20.)

24             Defendants argue that they will suffer substantial hardship if discovery progresses and they are

25   forced to expend significant time and resources engaging in individual and class discovery issues that

26   are moot, as Plaintiff does not even own the claims she purports to bring and she is also judicially

27   estopped from asserting them. (Id. at 10; 16-18.) Defendants argue that without a stay, Defendants will

28   have to litigate whether the California statutes apply to life insurance policies that were issued before

                                                           4
      Case 1:20-cv-00530-NONE-JLT Document 39 Filed 10/02/20 Page 5 of 10


1    2013, which will require significant resources, and McHugh, Thomas, or Bentley may well reject

2    Plaintiff’s retroactivity and “renewal principle” arguments or at least clarify the law. (Id. at 16-17.)

3    Defendants also assert that because this is a proposed class action only magnifies these harms because

4    Plaintiff will pursue class-wide discovery in preparation for a class-certification motion and defending

5    against those efforts will force Defendants to spend considerable resources. (Id. at 17.)

6           Conversely, Defendants contend, the possible damage to Plaintiff from a temporary stay is

7    minimal at this early stage of the proceedings, where no scheduling order has been entered; the initial

8    case management conference before Magistrate Judge Thurston has yet to occur; there is no risk of

9    any documents or evidence becoming unavailable by imposing a stay; Plaintiff’s complaint does not

10   allege dire or irreparable injury warranting immediate action; and a trial in this matter will not occur

11   until 2022 at the earliest per Section C of Judge Drozd’s Standing Order In Light of Ongoing Judicial

12   Emergency in the Eastern District of California. (Id. at 10, 14-16.) In support of their argument that a

13   stay will not harm Plaintiff, Defendants further argue that monetary recovery cannot serve as the

14   foundation for denial of a stay, Plaintiff has not sought a temporary restraining order or preliminary

15   injunction, this case is in its infancy and a stay may not cause any delay, and Defendants seek only a

16   temporary stay, not an indefinite stay. (Id. at 14-16.)

17          Second, Defendants contend that even if Plaintiff could overcome Defendants’ threshold

18   challenges to the complaint, a stay of discovery is also warranted because this case raises the same

19   substantive legal issues presently on appeal before the California Supreme Court in McHugh v.

20   Protective Life Insurance Company and the Ninth Circuit Court of Appeals in Thomas v. State Farm

21   Insurance Co. and Bentley v. United of Omaha Life Insurance Co.—namely, whether California

22   Statutes apply retroactively to life insurance policies issued prior to the statutes’ January 1, 2013

23   effective date. (Id. at 11.) Defendants allege that the outcome of any one of these pending appeals will

24   substantially guide—if not control—this Court’s interpretation and application of the California

25   Statutes. (Id. at 5.) Defendants also note that federal courts in California have already stayed matters

26   that raise the same issues concerning the California Statutes that this case raises. (Id. at 14.)

27          Plaintiff contends that this motion to stay discovery should be denied for largely the same

28   reasons the motion to dismiss should be denied. (Id. at 20.) Plaintiff argues that Defendants have failed

                                                          5
      Case 1:20-cv-00530-NONE-JLT Document 39 Filed 10/02/20 Page 6 of 10


1    to make the showing necessary to support a blanket stay. (Id.) According to Plaintiff, such a stay is

2    particularly inappropriate where, as here, the plaintiff requests injunctive relief to stop violations of

3    remedial statutes whose focus is vulnerable populations. (Id.) Plaintiff also asserts that the delay

4    outweighs the supposed benefit. (Id.) Furthermore, Plaintiff contends that Defendants have not shown

5    that the motion to dismiss will, in fact, dispose of the whole case. (Id.) Plaintiff also argues that

6    Defendants’ refusal to engage in discovery is particularly inappropriate given that Plaintiff has alleged

7    that Defendant misled her and her husband concerning the actual status of the policy when Defendant

8    was aware it was never legally terminated. (Id.)

9           Plaintiff contends that the balance of harms tips against a stay. (Id. at 24-26.) Plaintiff argues

10   that the need for expeditious resolution of this matter affecting thousands of Californians is concrete.

11   (Id. at 24.) Plaintiff asserts that the statutes are remedial in nature, and where the claims at issue are

12   remedial and address an important public policy, especially for protected classes of persons, stays

13   result in unacceptable levels of harm. (Id.) Plaintiff alleges that they seek to enforce important

14   remedial statutes under the Insurance Code aimed to protect a large class of mostly elderly citizens and

15   to prevent ongoing violations of these laws. (Id. at 25.) Plaintiff argues that a blanket stay of all

16   discovery – which is essentially a de facto stay of the whole case – is highly disfavored in this context

17   given the harm caused by leaving the status quo in place and permitting important rights and

18   vulnerable people to suffer. (Id.) By comparison, Plaintiff asserts, any supposed burden on Defendants

19   from denying the stay request will be slight. (Id.)

20          Plaintiff asserts that Defendants have not demonstrated a clear likelihood of success on its

21   motion to dismiss. (Id. at 26-28.) Plaintiff also alleges that despite Defendants’ contention to the

22   contrary, the trustee in Allen’s bankruptcy action has abandoned any claim to this cause of action, and

23   it reverts to the debtor and stands as if no bankruptcy petition were filed. (Id. at 27.) Furthermore,

24   Plaintiff argues that Defendants’ contention that judicial estoppel bars this action is farfetched because

25   at the time the bankruptcy was filed, the policy at issue was still in force, and Plaintiff had no claim

26   against Protective at that time, and in fact, Plaintiff was unaware of the potential for any cause of

27   action until February 2020. (Id.) Plaintiff also alleges that she did not and would not benefit in any

28   way from failing to disclose this cause of action. (Id. at 28.)

                                                           6
      Case 1:20-cv-00530-NONE-JLT Document 39 Filed 10/02/20 Page 7 of 10


1            Plaintiff asserts that Allen and the putative class would be damaged by a stay, specifically

2    because in this case Plaintiff seeks to enforce important remedial statutes under the Insurance Code

3    aimed to protect the elderly/disabled and to prevent ongoing violations of these laws by Protective.

4    (Id. at 28-29.) Plaintiff also contends that where a plaintiff seeks injunctive relief as here, there is more

5    than just a fair possibility of harm. (Id. at 29-30.) Plaintiff also alleges that the fact that this is a

6    proposed class action further counsels against the stay. (Id. at 30.) Additionally, Plaintiff asserts that

7    Protective faces no actionable hardship by proceeding. (Id. at 30-31.)

8            Plaintiff also contends that the pending appeals do not support a stay. (Id. at 31-33.) Plaintiff

9    alleges that Defendants do not cite authority for a stay with so many contingencies. (Id. at 32.) Also,

10   Plaintiff takes issue with the time it will take for these cases to resolve. (Id.) Plaintiff further argues

11   that no pending matter will eliminate the need for this matter to proceed on its merits. (Id.) Finally,

12   Plaintiff contends that this case presents several issues unique to this case that none of the appeals will

13   consider. (Id. at 33.)

14           A district court has the inherent power to stay its proceedings. This power to stay is "incidental

15   to the power inherent in every court to control the disposition of the causes on its docket with

16   economy of time and effort for itself, for counsel, and for litigants." Landis v. North American Co.,

17   299 U.S. 248, 254 (1936); see also Gold v. Johns-Manville Sales Corp., 723 F.2d 1068, 1077 (3d Cir.

18   1983) (holding that the power to stay proceedings comes from the power of every court to manage the

19   cases on its docket and to ensure a fair and efficient adjudication of the matter at hand). This is best

20   accomplished by the "exercise of judgment, which must weigh competing interests and maintain an

21   even balance." Landis, 299 U.S. at 254-55. In determining whether a stay is warranted, courts consider

22   the potential prejudice to the non-moving party; the hardship or inequity to the moving party if the

23   action is not stayed; and the judicial resources that would be saved by simplifying the case or avoiding

24   duplicative litigation if the case before the court is stayed. CMAX, Inc. v. Hall, 300 F.2d 265, 268 (9th

25   Cir. 1962). The Ninth Circuit "has sustained or authorized in principle Landis stays on several

26   occasions." Lockyer v. Mirant Corp., 398 F.3d 1098, 1110 (9th Cir. 2005).

27           Defendants request a stay based upon two independent grounds. (Doc. 34 at 2.) First,

28   Defendants assert that a stay is warranted pending the Court’s ruling on the issues raised in

                                                             7
      Case 1:20-cv-00530-NONE-JLT Document 39 Filed 10/02/20 Page 8 of 10


1    Defendants’ motion to dismiss. (Id.) Second, Defendants contend that a stay is also warranted because

2    this case raises the same substantive issues that are presently on appeal before the California Supreme

3    Court in McHugh v. Protective Life Insurance Company and the Ninth Circuit Court of Appeals in

4    Thomas v. State Farm Insurance Co. and Bentley v. United of Omaha Life Insurance Co.—namely,

5    whether California Insurance Code Sections 10113.71 and 10113.72 apply retroactively to life

6    insurance. (Id.) In McHugh v. Protective Life Insurance Company, the California Supreme Court will

7    decide whether the California Statutes apply retroactively to policies issued before 2013. (See id. at 3.)

8    And in both Thomas v. State Farm Insurance Co. and Bentley v. United of Omaha Life Insurance Co.,

9    the Ninth Circuit will decide whether the California Statutes apply if a policyholder makes a premium

10   payment on or after the statutes’ effective date. (See id.) Defendants assert that the outcome of any one

11   of three pending appeals will substantially guide, if not control, this Court’s interpretation and

12   application of the California Statutes here. (Id.) The Court agrees with this contention and finds that a

13   stay is warranted.

14          First, it is unlikely that Plaintiff will suffer any significant harm by a stay. As Defendants

15   contend, the possible damage to Plaintiff from a temporary stay is minimal at this early stage of the

16   proceedings, where no scheduling order has been entered, the initial case management conference has

17   yet to occur, there is no risk of any documents or evidence becoming unavailable by imposing a stay,

18   Plaintiff’s complaint does not allege dire or irreparable injury warranting immediate action, and a trial

19   in this matter will not occur until 2022 at the earliest. (Doc. 36 at 10.)

20          Nonetheless, Plaintiff argues that a stay would result in unacceptable harm because she is

21   seeking to enforce a remedial statute aimed to protect a vulnerable population and to prevent ongoing

22   violations of these laws by the defendant. (Doc. 36 at 24-25.) Plaintiff further asserts that she is

23   seeking injunctive relief and is bringing a proposed class action, and a stay is disfavored in this

24   context. (Doc. 36 at 20, 25.) However, Defendants seek only a temporary stay not an indefinite stay.

25   (Id. at 16.) Moreover, as Defendant notes, Plaintiff has not sought a temporary restraining order or

26   preliminary injunction. (Id. at 15.) Given the procedural posture, the Court agrees with Defendants that

27   a temporary stay will not harm Plaintiff. See Gustavson v. Mars, Inc., No. 13-CV-04537-LHK, 2014

28   WL 6986421, at *3 (N.D. Cal. Dec. 10, 2014) (granting stay and reasoning that “this action is at an

                                                           8
       Case 1:20-cv-00530-NONE-JLT Document 39 Filed 10/02/20 Page 9 of 10


1    early stage of litigation, Plaintiff has not moved for a preliminary injunction, and any prospective

2    injunctive relief is unlikely to be addressed by this Court or a jury before the Ninth Circuit issues a

3    decision”).

4           Second, the Court agrees with Defendants argument that they will suffer hardship if discovery

5    progresses and they are forced to expend significant time and resources engaging in individual and

6    class discovery issues that are moot. (Id. at 10, 16-17.) The California Supreme Court in McHugh and

7    the Ninth Circuit in Thomas and Bentley will determine whether sections 10113.71 and 10113.72

8    apply to policies that were issued prior to January 1, 2013 – i.e., Plaintiff’s insurance policy and the

9    proposed class’ policies. Depending on either ruling, Plaintiff’s claims might be rendered moot.

10   Therefore, staying the case until a decision is issued will conserve the parties’ resources by avoiding

11   potentially unnecessary litigation.

12          Third, as Defendants note, a stay in this action will promote efficiency and conserve judicial

13   resources. (Doc. 36 at 4, 10, 18-19.) Either the California Supreme Court or the Ninth Circuit is likely

14   to rule in a way that will provide clarity and have an impact here, either by holding that sections

15   10113.71 and 10113.72 do or do not apply to policies that were issued prior to January 1, 2013.

16          Additionally, as cited by Defendants, other federal courts in California have stayed matters that

17   raise the same issues concerning the statutes that this case raises. (Doc. 36 at 14, citing Kroetz v. John

18   Hancock Life Ins. Co. USA, No. CV 20-02117-AB (RAOx), 2020 U.S. Dist. LEXIS 180347 (C.D. Cal.

19   July 21, 2020) and Kelley v. Colonial Penn Life Ins. Co., No. CV 20-3348 MWF-E, 2020 U.S. Dist.

20   LEXIS 181731 (C.D. Cal. July 13, 2020)); (Doc. 37, citing Phan v. Transamerica Premier Life Ins.

21   Co., No. 20-cv-03665-BLF, 2020 U.S. Dist. LEXIS 171542, at *1 (N.D. Cal. Sep. 17, 2020).)

22   Accordingly, the Court, in its discretion, determines that a stay is appropriate until a decision in

23   McHugh, Thomas or Bentley is issued.

24   ///

25   ///

26   ///

27   ///

28   ///

                                                          9
     Case 1:20-cv-00530-NONE-JLT Document 39 Filed 10/02/20 Page 10 of 10


1    IV.      Conclusion

2             For the foregoing reasons, Defendants’ motion to stay discovery (Doc. 34) is GRANTED. The

3    parties are ORDERED to file a joint status report within 14 days of the California Supreme Court’s

4    ruling in McHugh or the Ninth Circuit’s ruling in Thomas or Bentley, whichever occurs first.

5
6    IT IS SO ORDERED.

7          Dated:   October 2, 2020                          /s/ Jennifer L. Thurston
8                                                     UNITED STATES MAGISTRATE JUDGE

9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      10
